DETAILED ACTION
Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Remarks and Amendments filed 11/10/2021.
Claims 1-22, 32, and 36 are canceled.
Claims 23, 37, and 38 are amended.
Claims 23-31, 33-35, 37-42 are currently pending and have been examined. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c)  or 1.321(d)  may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 23-31, 33-35, 37-42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, and 21 of U.S. Patent No. 10,699,293 B2 (Inventor: James Chen). Although the claims at issue are not identical, they are not patentably distinct from each other and are an obvious broader variation of those claims of Patent No. 10,699,293 B2 (“Chen”); i.e. each limitation of the claims at issue find an analogous counterpart feature recited by either claims 1, 4, and/or 21 of U.S. Patent No. 10,699,293 B2.   

Information Disclosure Statement (IDS)
Acknowledgement is hereby made of receipt of Information Disclosure Statements filed by applicant on 5/26/2020. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 38 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claim 38: 
compare the target average commission rate to the range of acceptable cost per action commission rates; and
output for display the advertisement in the publisher's web page when the target average commission rate does not fall beyond the range of acceptable cost per action commission rates
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the comparison and decision steps, as drafted, are a business decision to provide an advertisement when profitable and hence falling into Certain Methods of Organizing Human Activity.  Furthermore, the mere nominal recitation of a generic server (i.e. at least one server,) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case advertising) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “at least one server, connected to a communication network, comprising executable programming contained on a non-transitory storage medium, said programming when executed operable to: output for display a first user interface for receiving inputs from a publisher; receive, via the first user interface, the publisher's criteria for publishing an advertisement, the publisher's criteria including a range of acceptable cost per action commission rates defined by a minimum cost per action commission rate; output for display a second user interface for receiving inputs from an advertiser; receive, via the second user interface, the advertiser's advertisement to be published and a target average commission rate in connection with the advertisement…”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “output[ing]” nor “display[ing]” nor receiving “inputs” from clients such as advertisers and publishers. Instead, these features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use (i.e. advertising) or are extra-solution activity (e.g. the data-gathering steps such as receive… publisher criteria, etc…) to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by at least one server) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. a server) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
supra, nor provide an inventive concept, and thus the claims are not patent eligible.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-26, 29, 32-35, 37 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Patel et al. (US 2010/0082439 A9; hereinafter, "Patel") in view of Hecht et al. (US 2010/0235243 A1; hereinafter, “Hecht”) in view of Tarmas et al. (US 2011/0282730 A1; hereinafter, “Tarmas”)

Claim 23: (Currently amended)
Pertaining to claim 23, Patel as shown teaches the following:
A computer-implemented method for managing electronic advertising, the method comprising: 
displaying, to an advertiser, an advertiser graphical user interface launch-able in a web browser of the advertiser (Patel, see at least Fig. 18 and [0248]-[0249] and [0252]-[0468] regarding “advertiser sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)”), to allow the advertiser to configure settings for the advertiser, the advertiser graphical user interface displaying a first dashboard that illustrates a campaign of the advertiser if implemented according to a list of recommended publishers (Patel, see citations noted supra regarding “advertiser sub-site”, and at least [0182] and [0195]-[0196], e.g. a pyramid graph recommending to an advertiser the number of publishers willing to accept various levels of advertiser commission rates; and e.g. per [0195] Patel teaches that “the present invention allows [the] advertisers… to have complete, continuous, and rapid control over all aspects of the buy/sell process. All accepted offers are monitored continuously by the system, and the results are dynamically updated.” and Patel teaches, see at least [0099]-[0100], [0105], and [0179] an “Accounting System” where “real-time accounting information is stored in the database 443 and reported to the customer on demand...”); 
receiving, by a processor on the advertisement server, via the advertiser graphical user interface, an advertisement of the advertiser to be published and a target average commission rate in connection with the advertisement (Patel, see at least Fig. 11, element #410, and also at least [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. For example, at [0185]-[0186] an example Advertiser offer includes the following:

    PNG
    media_image1.png
    363
    428
    media_image1.png
    Greyscale

Applicant’s “an advertisement of the advertiser” reads on Patel’s “creative”, and Applicant’s “target average commission rate” reads on Patel’s Cost “per click” e.g. $.05 per click commission paid on average for each click of the creative/advertisement, etc…  Also see Patel, Fig. 20, and [0364]-[0373] teaches the advertiser may enter “commission details” which may be specified as a “rate”; per [0374]-[0382] this includes termination events, such as “End date & time”); 
displaying, to each of the plurality of publishers, a publisher graphical user interface launch-able in a web browser of each publisher to allow each publisher to configure settings for each publisher (Patel, see at least [0248]-[0249] and [0469]-[649] regarding features of “publisher sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)”), the publisher graphical user interface displaying: 
a second dashboard that illustrates each publisher's performance (Patel, see at least [0469]-[0477] Publisher’s sub-site displays “current month-to-date statistics” and see [0480] “total number of impressions served by the Publisher, etc…”; also see Fig. 6 and [0182], [0195]-[0196] and [0210] A feature of the present invention allows both the advertisers and the publishers to have complete, continuous, and rapid control over all aspects of the buy/sell process. All accepted offers are monitored continuously by the system, and the results are dynamically updated. The raw data includes impressions served and events recorded.); 
[…]
receiving, by the processor on the advertisement server, via the publisher graphical user
interface, each publisher's range of acceptable cost per action commission rates defined by at least a minimum cost per action commission rate (Patel, again see at least [0135] and [0469]-[649] e.g. “…Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance criteria, and the system will automatically drop ads that do not meet the specified criteria…”; per [0158] publishers are compensated by a percentage of the value of the sale [another type of action]; and per at least [0666] and [0684]-[0687] an incentive includes “CPA: cost per action” and “CPS: Cost Per Sale [also an action]”; and the features of Patel’s “publisher sub-site” includes “Accepted Offer Manager” where Publisher may stipulate desired [minimum] ECPM; note per [0642] “ECPM is a single metric by which the effectiveness of the advertising can be measured. It is defined as the value of the advertising divided by the number of impressions served. For a publisher, this is a yield metric which can be used to determine which advertising is maximizing dollars earned -for impressions served…”; applicant’s “cost per action commission rate” reads at least on CPA, e.g. ECPM which is value [commission] per impression [type of action]. Examiner notes that specification of a minimum is also an implicit specification of a “range” i.e. from the specified minimum to an implicitly specified infinite maximum.);
calculating, by the processor on the advertisement server, a commission rate for each publisher based on each publisher's sales, the commission rate being a percentage value, the commission rate satisfying each publisher's minimum cost per action commission rate (Patel, see at least [0043], publishers are paid primarily by a commission on the sales they generate; per [0118]-[0128] publishers may specify “minimum acceptable incentive level” and accept offers meeting their terms and conditions which per [0135] may be minimum ECPM [a type of CPA] or, per [0158] publishers are compensated by a percentage of the value of the sale [another type of action]; and per at least [0666] and [0684]-[0687] an incentive includes “CPA: cost per action” and “CPS: Cost Per Sale [also an action]”; e.g. CPS is “…the price paid by an advertiser to a content site [publisher] for each sale that results from a visitor who is referred from the content site to the advertiser's site. This type of buying model is typically tracked with ; 
[…]; and
automatically publishing, by the processor of the advertisement server, the advertisement of the advertiser in a web page of at least one of the publishers when the target average commission rate does not fall beyond the publisher's range of acceptable cost per action commission rates (Patel, see at least [0648]-[0665] e.g.: “CPA: Cost Per Action. The price paid by an advertiser for each "action" that a content site delivers… offers submitted by advertisers; c) compiling for a conditional offer a list of offers that satisfy the acceptance criteria; d) accepting one or more offers from the list by a publisher, and e) serving the advertisement described in the accepted offer when the publisher accepts the offer.”; where per at least [0126]-[0135], [0158], [0161]-[0166], [0220], [0666], [0684]-[0687] i.e. publisher's acceptable incentive level may be a cost per action commission rate, e.g. minimum ECPM.)
Although Patel teaches the above limitations, and Patel teaches (e.g. Patel [0113]-[0135]) a Publisher graphical user interface where Publishers specify preferences for the kinds of advertising that they want to host, and Patel teaches (e.g. at [0120]) Publishers may specify minimum acceptable incentive levels, which per [0684]-[0687] may be a CPA: cost per action commission rate, Patel may not teach all the nuances of the following limitations. However, regarding all the nuances of the below limitations, Patel in view of Hecht and Tarmas teaches the following:
a scroll bar for configuring each publisher's range of acceptable cost per action commission rates (Hecht, see at least Fig. 3 #310 and [0053]-[0054] teaching: input of campaign metrics may be via a slider bar [scroll bar with slider] such as for a CPM [cost per impression; viewing an impression is a type of action]. The range control is a slider bar that allows the user to select ranges; “…In some implementations, the user can adjust the width [multiple sliders] of the range input control 310 allow for a large range or a small range. In some implementations, the range input control 310 has quantitative indications of the range… the range ; 
comparing, by the processor on the advertisement server, the target average commission rate to each publisher's range of acceptable cost per action commission rates (Tarmas, see at least Fig. 5 and [0038] teaching: receiving at least Avg CPA and Min/Max Range for various publishers represented as a bar graph; the column on the right compares, via bar graph, the Avg to the Min and Max and across the various publishers; Average CPA is the total cost divided by total designated actions. The Minimum and Maximum CPA Range is the range of highest to lowest Average CPA values obtained from the campaigns shown)

    PNG
    media_image2.png
    428
    1024
    media_image2.png
    Greyscale

)
Therefore, the Examiner understands that the limitations in question are merely techniques of Hecht and Tarmas (directed towards techniques of conveying specific advertisement information on a user interface and receiving input from users via such interface) which are applicable to a known base device/method of Patel (who already teaches both Advertiser and Publisher interfaces for receiving and conveying / viewing advertisement related information such as commission rates and advertising metrics) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Hecht and Tarmas with the device/method of Patel because Patel, Hecht, and Tarmas are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 24: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following: 
The method of claim 23, wherein the first dashboard includes a graph illustrating the advertiser's actual gross merchandise sales, current gross merchandise sales and forecast gross merchandise sales, the list of recommended publishers, and an estimated return on investment for the advertiser if implemented according to the list of recommended publishers (Patel, see at least [0182] and [0195]-[0196] and Fig. 14, a pyramid graph recommending to an advertiser the number of publishers willing to accept various levels of advertiser commission rates), and Patel also teaches determining actual gross merchandise sales (Patel, [0044] teaching: advertisers are paid a commission on the sales [actual gross sales] they generate), current gross merchandise sales (Patel, [0098] “receiving all notifications of sales [current gross sales]” and logging such events) forecast gross merchandise sales and the advertiser's return on investment in advance (Patel, see at least [0011] teaching “predicting effectiveness of advertising in generating sales using historical data… This is then used to predict return-on-investment (ROI)”; and [0047]). Therefore, the difference between the limitation and the prior art of Patel is that Patel doesn’t explicitly teach a graph illustrating all of these claimed features are displayed in the advertiser graphical user interface. 
However, because Patel does teach at least at least one of the claimed features is displayed, to the advertiser, in the advertiser graphical user interface (i.e. a list of recommended publishers as shown above) and Patel does teach that he determines the other features, and at [0195] Patel teaches that “the present invention allows [the] advertisers… to have complete, continuous, and rapid control over all aspects of the buy/sell process. All accepted offers are monitored continuously by the system, and the results are dynamically updated.” and Patel teaches, see at least [0099]-[0100], [0105], and [0179] an “Accounting System” where “real-time accounting information is stored in the database 443 and reported to the customer on demand...”, the Examiner finds that it would have been obvious to a person of ordinary skill in the art at the actual gross sales, current gross sales, forecast gross sales and predicted ROI (as these are accounting information) and it would be obvious to try displaying these in the advertiser graphical user interface graphically in a manner similar to how Patel already teaches is used to display recommendations of publishers because the graphical method of display is an identified solution for reporting such accounting information and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious – MPEP 2143(I)(E) - KSR Int'l Co. v. Teleflex, Inc., No 04-1350 (U.S. Apr. 30, 2007).).

Claim 25: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following: 
The method of claim 23, further comprising: receiving, by the processor on the advertisement server, via the advertiser graphical user interface, a target monthly budget (Patel, see at least Fig. 11, element #410, and also at least [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. For example, at [0185]-[0186] an example Advertiser offer includes the following:

    PNG
    media_image1.png
    363
    428
    media_image1.png
    Greyscale

Applicant’s “target monthly budget” reads on Patel’s “Max Pay-out” which may be for a month as stipulated via the “flight time” – e.g. June 1 – July1. per [0374]-[0382] this includes termination events, such as “End date & time”);).

Claim 26: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following: 
The method of claim 25, further comprising: automatically stopping the display of the advertiser's advertisement when a predetermined percentage of the advertiser's target monthly budget is reached (Patel, [0185]-[0188] teaches the advertiser may also stipulate Max Pay-out [budget] he is willing to offer for the ad campaign and “when the maximum dollar amount is reached, the ad is automatically pulled so that it will no longer appear on any publishers’ sites.”).

Claim 29: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following: 
The method of claim 23, wherein the second dashboard includes a graph of each publisher's respective daily commissions and statistics of each advertisement displayed on each publisher's respective web pages (Patel, see at least [0469]-[0519] teaching: “…The publisher's sub-site is implemented as an extranet. Using the login name and system stored user profile, the system identifies the user as a publisher and displays their private home page… [including] Current month-to-date statistics… [0480] Total number of impressions served by the
publisher (driven by multiple accepted offers) [0481] Month-to-date number of click-throughs: [0482] Total number of clicked-through impressions served by the publisher (driven by multiple accepted offers… [0487] Month-to-date accrued commissions: [0488] Total dollar value of Commissions, due to the publisher, etc…” the Examiner finds that it would have been obvious to a person of ordinary skill in the art at the time of the invention that Patel’s Publisher customer may view the aforementioned statistics and it would be obvious to try displaying these in Patel’s advertiser graphical user interface graphically in a manner similar to how Patel already teaches he displays recommendations of publishers because the graphical method of display is an identified and known solution for reporting such statistical information and choosing from a finite .

Claim 32: 
Although Patel teaches (e.g. Patel [0113]-[0135]) a Publisher graphical user interface where Publishers specify preferences for the kinds of advertising that they want to host and Patel teaches receiving data indicative of a first publisher's advertisement space availability (Patel, see at least Fig. 11, elements #415/416 and at least [0113]-[0135]), and Patel teaches (e.g. at [0120]) Publishers may specify minimum acceptable incentive levels, which per [0684]-[0687] may be a cost per action commission rate, Patel may not teach all the nuances of the following limitations. However, regarding all the nuances of the below limitations, Patel in view of Tarmas teaches the following:
The method of claim 23, wherein each publisher's range of acceptable cost per action commission rates is defined by a minimum cost per action commission rate and a maximum cost per action commission rate (Tarmas, see at least Fig. 5 and [0038] teaching: receiving at least Avg CPA and Min/Max Range for various publishers represented as a bar graph; the column on the right compares, via bar graph, the Avg to the Min and Max and across the various publishers; Average CPA is the total cost divided by total designated actions. The Minimum and Maximum CPA Range is the range of highest to lowest Average CPA values obtained from the campaigns shown).
Therefore, the Examiner understands that the limitations in question are merely techniques of Tarmas which are applicable to a known base device/method of Patel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Tarmas with the device/method of Patel because Patel and Tarmas are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 33: 

The method of claim 23, wherein the scroll bar has a first slider movable along the scroll bar for defining the minimum cost per action commission rate, and the scroll bar has a second slider movable along the scroll bar for defining the maximum cost per action commission rate (Hecht, see at least Fig. 3 #310 and [0053]-[0054] teaching: input of campaign metrics may be via a slider bar [scroll bar with slider] such as for a CPM. The range control is a slider bar that allows the user to select ranges; “…In some implementations, the user can adjust the width of the range input control 310 allow for a large range or a small range. In some implementations, the range input control 310 has quantitative indications of the range… the range input control 310 may indicate the highest and lowest minimum cost per impression amounts for publishers…”)
Therefore, the Examiner understands that the limitations in question are merely techniques of Hecht which are applicable to a known base device/method of Patel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Hecht with the device/method of Patel because Patel and Hecht are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 34: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel teaches the following:
The method of claim 23, further comprising: receiving, by the processor on the advertisement server, data indicative of advertisement space availability of each publisher via the publisher graphical user interface (Patel, teaches publisher graphical user interface for receiving publisher preferences, see at least [0113]-[0135], and Patel, see at least Fig. 11, elements #415/416 and at least [0113]-[0135] where publishers input preferences via a graphical .

Claim 35: 
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel teaches the following:
The method of claim 23, further comprising: automatically tracking, by the processor on the advertisement server, each publisher's sales (Patel, see at least [0052], teaching: “tracking related activities (such as sales, leads generated or click-through), …”; the system does this for each contract, the first of which may involve a first publisher and the second involving a second publisher. Patel, see also at least [0098], [0106], [0138] tracking sales via 1x1 pixel, [229]-[0233]; [0274]-[0277], Fig. 18, and [0485] the system tracks “Month to date No. of Sales” for each publisher; Examiner interprets applicant’s term “publisher’s sales” per his spec at [021], [024], [029], and [039] as sales which publisher generated for the advertiser)

Claim 37: (Currently amended)
Patel/Hecht/Tarmas teaches the limitations upon which this claim depends.  Further, Patel teaches the following:
The method of claim 23, further comprising: calculating a first commission rate for a first publisher; and calculating a second commission rate for a second publisher, wherein the second publisher's sales are greater than the first publisher's sales, and the second commission rate is greater than the first commission rate (Patel, see at least [0043], [0046], advertisers may specify different rates/levels per each contract – e.g. one rate for one publisher and another for a second publisher; per [0126]-[0128] publishers may accept offers meeting their terms [minimums] and conditions; and [0158] advertisers may compensate publishers by a percentage of the value of the sale; and see again at least [0666], [0684]-[0687] as noted above; .

Claim 38 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Patel et al. (US 2010/0082439 A9; hereinafter, "Patel") in view of Tarmas et al. (US 2011/0282730 A1; hereinafter, “Tarmas”)

Claim 38: (Currently amended)
Pertaining to claim 38, Patel as shown teaches the following:
system for managing electronic advertising, comprising: at least one server, connected to a communication network, comprising executable programming contained on a non-transitory storage medium, said programming when executed operable to: 
output for display a first user interface for receiving inputs from a publisher (Patel, see at least [0248]-[0249] and [0469]-[649] regarding features of “publisher sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)”);
receive, via the first user interface, the publisher's criteria for publishing an advertisement, the publisher's criteria including a range of acceptable cost per action commission rates defined by a minimum cost per action commission rate (Patel, again see at least [0135] and [0469]-[649] e.g. “…Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance criteria, and the system will automatically drop ads that do not meet the specified criteria…” and the features of Patel’s “publisher sub-site” includes “Accepted Offer Manager” where Publisher may stipulate desired [minimum] ECPM; note per [0642] “ECPM is a single metric by which the effectiveness of the advertising can be measured. It is defined as the value of the advertising divided by the number of impressions ;
output for display a second user interface for receiving inputs from an advertiser (Patel, see at least [0248]-[0249] and [0252]-[0468] regarding “advertiser sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)” );
receive, via the second user interface, the advertiser's advertisement to be published and a target average commission rate in connection with the advertisement (Patel, see at least Fig. 11, element #410, and also at least [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. For example, at [0185]-[0186] an example Advertiser offer includes the following:

    PNG
    media_image1.png
    363
    428
    media_image1.png
    Greyscale

Applicant’s “an advertisement of the advertiser” reads on Patel’s “creative”, and Applicant’s “target average commission rate” reads on either cost per impression or on Patel’s Cost “per click” e.g. $.05 per click commission paid on average for each click of the creative/advertisement, etc…  Also see Patel, Fig. 20, and [0364]-[0373] teaches the advertiser may enter “commission details” which may be specified as a “rate”; per [0374]-[0382] this includes termination events, such as “End date & time”); 
output for display the advertisement in the publisher's web page when the target
average commission rate does not fall beyond the range of acceptable cost per action
commission rates (Patel, see at least [0648]-[0665] e.g.: “CPA: Cost Per Action. The price paid by an advertiser for each "action" that a content site delivers… offers submitted by advertisers; c) compiling for a conditional offer a list of offers that satisfy the acceptance criteria; d) accepting one or more offers from the list by a publisher, and e) serving the advertisement described in the accepted offer when the publisher accepts the offer.”; where per at least [0126]-[0135], [0158], [0161]-[0166], [0220], [0666], [0684]-[0687] i.e. publisher's acceptable incentive level may be a cost per action commission rate, e.g. minimum ECPM.).
Although Patel teaches the above limitations, and he teaches a shown supra per at least [0135] “Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance criteria, and the system will automatically drop ads that do not meet [implies comparison is made] the specified criteria…”, nonetheless, regarding the nuances of the below limitations, Patel in view of Tarmas teaches the following:
compare the target average commission rate to the range of acceptable cost per action commission rates (Tarmas, see at least Fig. 5 and [0038] teaching: receiving at least Avg CPA and Min/Max Range for various publishers represented as a bar graph; the column on the right compares, via bar graph, the Avg to the Min and Max and across the various publishers; Average CPA is the total cost divided by total designated actions. The Minimum and Maximum CPA Range is the range of highest to lowest Average CPA values obtained from the campaigns shown)

    PNG
    media_image2.png
    428
    1024
    media_image2.png
    Greyscale

)
Therefore, the Examiner understands that the limitations in question are merely techniques of Tarmas which are applicable to a known base device/method of Patel (who already teaches a Publisher interface allowing Publishers to communicate the types of information which Tarmas teach are communicated to an ad server) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Tarmas with the device/method of Patel in order to realize Patel would benefit from implementing these techniques and because Patel and Tarmas are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.


Claims 27, 28, 30, 31 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Patel in view of Hecht in view of Tarmas further in view of Weerasinghe et al. (US 2011/0047031 A1; hereinafter, “Weerasinghe”).

Claims 27, 28: 
Although the combination of Patel/Hecht/Tarmas teaches the above limitations, and Patel teaches (e.g. Patel at [0187]) that both Advertisers and publishers control the scope of potential trades by specifying inclusion and exclusion lists [blacklists], e.g. see also at least Patel [0225], where these lists indicate toolbar. However, regarding these features, Patel in view of Weerasinghe teaches the following:
27. The method of claim 23, further comprising: receiving, from an opt-out system, a blacklist of publishers blocked by the advertiser, where the advertiser can add a new publisher to the blacklist of publishers by clicking a browser toolbar button displayed in the advertiser's web browser when viewing a web page of the new publisher.
28.  The method of claim 27, further comprising: determining, by the processor on the advertisement server, whether each publisher is on the advertiser's blacklist of publishers.
 (Weerasinghe, see at least Fig. 6 and [0050] teaching: “in the particular embodiment illustrated in FIG. 6, the browser 600 includes …, a checkbox 620 [toolbar button] to add the currently-visited website to a blacklist…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Weerasinghe which is applicable to a known base device/method of Patel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Weerasinghe with the device/method of Patel in order to realize that Patel who already teaches both his Advertisers and Publishers may each stipulate exclusion lists [blacklists] may do so via a checkbox [toolbar button] displayed in the browser, via Weerasinghe’s technique, and thereby the server may determine whether publishers or advertisers are on any of the other publisher or advertiser exclusion lists [blacklists] because Patel and Weerasinghe are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 30, 31: 
Although the combination of Patel/Hecht/Tarmas teaches the above limitations, and Patel teaches (e.g. Patel at [0187]) that both Advertisers and publishers control the scope of potential trades by specifying inclusion and exclusion lists [blacklists], e.g. see also at least Patel [0225], where these lists indicate 
30. The method of claim 23, further comprising: receiving, from an opt-out system, a blacklist of advertisers blocked by each publisher, where each publisher can add a new advertiser to the blacklist of advertisers by clicking a browser toolbar button when viewing a web page of the new advertiser 
31. The method of claim 30, further comprising: determining, by the processor on the advertisement server, whether the advertiser is on each publisher's blacklist of advertisers.
(Weerasinghe, see at least Fig. 6 and [0050] teaching: “in the particular embodiment illustrated in FIG. 6, the browser 600 includes …, a checkbox 620 [toolbar button] to add the currently-visited website to a blacklist…”)
Therefore, the Examiner understands that the limitation in question is merely applying a known technique of Weerasinghe which is applicable to a known base device/method of Patel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Weerasinghe with the device/method of Patel in order to realize that Patel who already teaches both his Advertisers and Publishers may each stipulate exclusion lists [blacklists] may do so via a checkbox [toolbar button] displayed in the browser, via Weerasinghe’s technique, and thereby the server may determine whether publishers or advertisers are on any of the other publisher or advertiser exclusion lists [blacklists] because Patel and Weerasinghe are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 39, 41, 42 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Patel et al. (US 2010/0082439 A9; hereinafter, "Patel") in view of Hecht et al. (US 2010/0235243 A1; hereinafter, “Hecht”)

Claim 39: 
Pertaining to the below limitations, Patel as shown teaches the following:
A computer-implemented method for managing electronic advertising, the method comprising: 
storing, by a non-transitory storage medium of an advertisement server: 
an advertiser profile specifying whether an advertiser authorizes the advertisement server to automatically place an advertisement in a web page of one or more selected publishers chosen from a plurality of publishers (Patel, see at least [0187], teaching e.g. both Advertisers and publishers control the scope of potential trades by specifying inclusion and exclusion lists [blacklists], and per at least Patel [0225], these lists indicate which parties may or may not participate in a particular trade. Per at least [0460] the users, e.g. Advertiser and Publisher, each have a “profile” which is how the system identifies each user when logging into their respective sub-site); and 
publisher profiles for the plurality of publishers, each publisher profile being associated with one of the publishers, each publisher profile specifying whether its associated publisher authorizes the advertisement server to automatically place a selected advertisement in a web page of the associated publisher (Patel, see at least [0187], teaching e.g. both Advertisers and publishers control the scope of potential trades by specifying inclusion and exclusion lists [blacklists], and per at least Patel [0225], these lists indicate which parties may or may not participate in a particular trade. Per at least [0460] the users, e.g. Advertiser and Publisher, each have a “profile” which is how the system identifies each user when logging into their respective sub-site);  
displaying, to the advertiser, an advertiser graphical user interface launch-able in a web browser of the advertiser (Patel, see at least Fig. 18 and [0248]-[0249] and [0252]-[0468] regarding “advertiser sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)”), to allow the advertiser to configure the advertiser profile, the advertiser graphical user interface displaying a first dashboard that illustrates a campaign of the advertiser if implemented according to a list of recommended publishers (Patel, see citations noted supra regarding “advertiser sub-site”, and at least [0182] and [0195]-[0196], e.g. a pyramid graph recommending to an advertiser the number of publishers willing to accept various levels of advertiser commission rates; and e.g. per [0195] Patel teaches that “the present invention allows [the] advertisers… to have complete, continuous, and rapid control over all aspects of the buy/sell process. All accepted offers are monitored continuously by the system, and the results are dynamically updated.” and Patel teaches, see at least [0099]-[0100], [0105], and [0179] an “Accounting System” where “real-time accounting information is stored in the database 443 and reported to the customer on demand...”); 
receiving, by a processor on the advertisement server, via the advertiser graphical user interface, an advertisement of the advertiser to be published and a target average commission rate in connection with the advertisement to configure the advertiser profile (Patel, see at least Fig. 11, element #410, and also at least [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. For example, at [0185]-[0186] an example Advertiser offer includes the following:

    PNG
    media_image1.png
    363
    428
    media_image1.png
    Greyscale

Applicant’s “an advertisement of the advertiser” reads on Patel’s “creative”, and Applicant’s “target average commission rate” reads on Patel’s Cost “per click” e.g. $.05 per click commission paid on average for each click of the creative/advertisement, etc…  Also see Patel, Fig. 20, and [0364]-[0373] teaches the advertiser may enter “commission details” which may be specified as a “rate”; per [0374]-[0382] this includes termination events, such as “End date & time”);
displaying, to each of the plurality of publishers, a publisher graphical user interface launch-able in a web browser of each publisher to allow each publisher to configure its publisher profile (Patel, see at least [0248]-[0249] and [0469]-[649] regarding features of “publisher sub-site”; and see also Fig. 14, and [0182], [0195]-[0196]; and also [0210] e.g.: “5. Provide a user friendly and intuitive interface for all of the site's visitors (advertisers, publishers and unregistered guests)”), the publisher graphical user interface displaying: 
a second dashboard that illustrates each publisher's performance (Patel, see at least [0469]-[0477] Publisher’s sub-site displays “current month-to-date statistics” and see [0480] “total number of impressions served by the Publisher, etc…”; also see Fig. 6 and [0182], [0195]-[0196] and [0210] A feature of the present invention allows both the advertisers and the publishers to have complete, continuous, and rapid control over all aspects of the buy/sell process. All accepted offers are monitored continuously by the system, and the results are dynamically updated. The raw data includes impressions served and events recorded.)
receiving, by the processor on the advertisement server, via the publisher graphical user interface, each publisher's range of acceptable cost per action commission rates, to configure each publisher profile (Patel, again see at least [0135] and [0469]-[649] e.g. “…Publishers review ads (contracts) 419 as they are running. They can manually or automatically drop ads that are not performing well (i.e. low ECPM). Alternately, they can specify minimum performance criteria, and the system will automatically drop ads that do not meet the specified criteria…”; per [0158] publishers are compensated by a percentage of the value of the sale [another type of action]; and per at least [0666] and [0684]-[0687] an incentive includes “CPA: cost per action” and “CPS: Cost Per Sale [also an action]”; and the features of Patel’s “publisher sub-site” includes “Accepted Offer Manager” where Publisher may stipulate desired [minimum] ECPM; note per [0642] “ECPM is a single metric by which the effectiveness of the advertising can be measured. It is defined as the value of the advertising divided by the number of impressions served. For a publisher, this is a yield metric which can be used to determine which advertising is maximizing dollars earned -for impressions served…”; applicant’s “cost per action commission rate” reads at least on CPA, e.g. ECPM which is value [commission] per 
[…] 
automatically publishing, by the processor of the advertisement server, the advertisement of the advertiser according to the advertiser profile and the publisher profiles (Patel, see at least [0648]-[0665] e.g.: “CPA: Cost Per Action. The price paid by an advertiser for each "action" that a content site delivers… offers submitted by advertisers; c) compiling for a conditional offer a list of offers that satisfy the acceptance criteria; d) accepting one or more offers from the list by a publisher, and e) serving the advertisement described in the accepted offer when the publisher accepts the offer.”; where per at least [0126]-[0135], [0158], [0161]-[0166], [0220], [0666], [0684]-[0687] i.e. publisher's acceptable incentive level may be a cost per action commission rate, e.g. minimum ECPM).
Although Patel teaches the above limitations, and Patel teaches (e.g. Patel [0113]-[0135]) a Publisher graphical user interface where Publishers specify preferences for the kinds of advertising that they want to host and Patel teaches receiving data indicative of a first publisher's advertisement space availability (Patel, see at least Fig. 11, elements #415/416 and at least [0113]-[0135]), and Patel teaches (e.g. at [0120]) Publishers may specify minimum acceptable incentive levels, which per [0684]-[0687] may be a cost per action commission rate, Patel may not teach all the nuances of the following limitations. The difference between the prior art of Patel and the limitations in question is that Patel may not explicitly teach that his Publisher’s graphical user interface displays a scroll bar for configuring each publisher's range of acceptable cost per action commission (even though he does teach per [0120] and [0684]-[0687] that CPA commission rate can be stipulated) nor does he explicitly teach that his server [advertisement server] receives data indicative of each publisher’s range of acceptable cost per action commission rates. However, regarding all the nuances of the below limitations, Patel in view of Hinton, Hecth, and Tarmas teaches the following:
a scroll bar for configuring each publisher's range of acceptable cost per action commission rates (Hecht, see at least Fig. 3 #310 and [0053]-[0054] teaching: input of  the range input control 310 may indicate the highest and lowest minimum cost per impression amounts for publishers…”); 
Therefore, the Examiner understands that the limitations in question are merely techniques of Hecht which are applicable to a known base device/method of Patel (who already teaches a Publisher interface allowing manage criteria for publishing ads, e.g. CPA and/or ECPM, etc…) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Hecht with the device/method of Patel in order to realize Patel would benefit from implementing these techniques to to receive each publisher's range of acceptable cost per action commission rates, e.g. CPA or ECPM, via a publisher’s use of a slider bar [scroll bar] because Patel and Hecht are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claim 41: 
Patel/Hecht teaches the limitations upon which this claim depends. Further, Patel, as shown, teaches the following: 
The method of claim 39, further comprising: receiving, by the processor on the advertisement server, via the advertiser graphical user interface, a target monthly budget (Patel, see at least Fig. 11, element #410, and also at least [0103]-[0108], [0185]-[0188], [0364]-[0373] and [0400]-[0431]. For example, at [0185]-[0186] an example Advertiser offer includes the following:

    PNG
    media_image1.png
    363
    428
    media_image1.png
    Greyscale

Applicant’s “target monthly budget” reads on Patel’s “Max Pay-out” which may be for a month as stipulated via the “flight time” – e.g. June 1 – July1. per [0374]-[0382] this includes termination events, such as “End date & time”);).

Claim 42: 
Patel/Hecht teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following: 
The method of claim 41, further comprising: automatically stopping the display of the advertiser's advertisement when a predetermined percentage of the advertiser's target monthly budget is reached (Patel, [0185]-[0188] teaches the advertiser may also stipulate Max Pay-out [budget] he is willing to offer for the ad campaign and “when the maximum dollar amount is reached, the ad is automatically pulled so that it will no longer appear on any publishers’ sites.”).


Claim 40 is rejected under 35 U.S.C. 103 (a) as being unpatentable over Patel in view of Hecht and further in view of Tarmas et al. (US 2011/0282730 A1; hereinafter, “Tarmas”)

Claim 40: 
Patel/Hecht teaches the limitations upon which this claim depends.  Further, Patel, as shown, teaches the following
The method of claim 39, further comprising: […] and automatically publishing, by the processor of the advertisement server, the advertisement of the advertiser in a web page of at least one of the publishers when the target average commission rate does not fall beyond the publisher's range of acceptable cost per action commission rates (Patel, see at least [0036]-[0039] Publishers accept offers, then the system serves [automatically publishes] the creatives which occurs pursuant to specified constraints; and [0665] Publishers may accept one or more offers from the list, and the system then serves the advertisement described in the accepted offer when the publisher accepts the offer; the terms of the offer may be as discussed supra regarding at least [0126]-[0128], [0158], [0666], [0684]-[0687] i.e. the offer is accepted and executed only when the advertiser’s target average commission rate does not fall beyond the publisher's acceptable incentive level which may be a cost per action commission rate. See also at least [0161]-[0166], and [0220])
Although Patel teaches the above limitation, he may not explicitly teach the nuances as recited below regarding comparison of target average commission rate.  However, regarding this feature, Patel in view of Tarmas, as shown, teaches the following: 
comparing, by the processor on the advertisement server, the target average commission rate to each publisher's range of acceptable cost per action commission rates; (Tarmas, see at least Fig. 5 and [0038] teaching: receiving at least Avg CPA and Min/Max Range for various publishers represented as a bar graph; the column on the right compares, via bar graph, the Avg to the Min and Max and across the various publishers; Average CPA is the total cost divided by total designated actions. The Minimum and Maximum CPA Range is the range of highest to lowest Average CPA values obtained from the campaigns shown)

    PNG
    media_image2.png
    428
    1024
    media_image2.png
    Greyscale

.
Therefore, the Examiner understands that the limitations in question are merely techniques of Tarmas which are applicable to a known base device/method of Patel to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the techniques of Tarmas with the device/method of Patel because Patel and Tarmas are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.
Response to Arguments
Applicant amended claims 23, 37, 38 on 11/10/2021. Applicant's arguments (hereinafter “Remarks”) also filed 11/10/2021, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 35 USC 103 prior art rejections with updated citations to pertinent portions of Patel in view of either Tarmas and/or Hecht for each of the independent claims. Also note the following:
Respectfully, regarding the 35 USC 101 rejection of claim 38, Applicant argues (Remarks, pgs. 8-13) that the claim is eligible for the following reasons: First, the claim recites a practical application (Remarks, pgs. 9-11) and Second, the claims recite a combination of elements which are significantly more than an abstract idea. Applicant provides arguments that his claims are similar to examples provided in the Appendix of the 2019 PEG which were found to be allowable. Respectfully, these arguments are not convincing as the claims of the instant application are not found to be similar as alleged and argued by 
Instead, claim 38, Per step 2A Prong One of the 2019 PEG, have been found to recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
compare the target average commission rate to the range of acceptable cost per action commission rates; and
output for display the advertisement in the publisher's web page when the target average commission rate does not fall beyond the range of acceptable cost per action commission rates
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, the comparison and decision steps, as drafted, are a business decision to provide an advertisement when profitable and hence falling into Certain Methods of Organizing Human Activity. Applicant does not provide evidence which refutes this finding. Furthermore, the mere nominal recitation of a generic server (i.e. at least one server,) does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application contrary to applicant’s argument. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts and link them to a field of use (i.e. in this case advertising) or serve as extra-solution activity. The claimed computer components are recited at a high level of generality and are 
These additional limitations are as follows: “at least one server, connected to a communication network, comprising executable programming contained on a non-transitory storage medium, said programming when executed operable to: output for display a first user interface for receiving inputs from a publisher; receive, via the first user interface, the publisher's criteria for publishing an advertisement, the publisher's criteria including a range of acceptable cost per action commission rates defined by a minimum cost per action commission rate; output for display a second user interface for receiving inputs from an advertiser; receive, via the second user interface, the advertiser's advertisement to be published and a target average commission rate in connection with the advertisement…”
However, these elements do not present a technical solution to a technical problem; i.e. Applicant’s invention is not a novel nor new technique nor technical solution for “output[ing]” nor “display[ing]” nor receiving “inputs” from clients such as advertisers and publishers. Instead, these features merely serve to generally “apply” the aforementioned concepts and “link” them to a field of use (i.e. advertising) or are extra-solution activity (e.g. the data-gathering steps such as receive… publisher criteria, etc…) to the already identified abstract idea and do not integrate the abstract idea into a practical application thereof.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to generally “apply” the aforementioned concepts via generically described computer components (e.g. by at least one server) and “link” them to a field of use (i.e. targeted advertising/marketing), or as insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
For these reasons, the claims are not found to include additional elements that are sufficient to amount to significantly more than the judicial exception and are therefore patent ineligible and the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622